       Case 3:17-cv-01704-KAD Document 42-12 Filed 12/04/18 Page 1 of 5



Request No. 18 and 21:

Sale of Post

I am in agreement with your comments. We have moved to compel already.



Request No. 16: - Plaintiff’s Replacement

Request states the following:

Produce any and all documents that concern, refer or relate to the hiring of the individual(s) who
replaced Plaintiff.

I am not in agreement with the changes you have proposed. The suggestions will make the
search largely meaningless.

For example, a statement that “he will be required to move here.” That is not going to be
caught by move 2/10 expense.

For example, Replace with Kathy or replace with Reilly will also miss a sentence such as
that which says it is time to make a change and find a replacement.

There is no logical basis to group interview, hire and candidate with Reilly and or
admission. These terms can be used in multiple ways wihout any reference it Reilly or
admission.

The time period limitation suggested is too narrow. I have no way of knowing when the
search began. We have already limited this to a very short period of time.



As for the searches for the remaining requests, I think it will be easier if we consider them
separately rather than considering them all together. Some of your comments might make sense
with respect to one request but not another. So, I have divided them out below.
       Case 3:17-cv-01704-KAD Document 42-12 Filed 12/04/18 Page 2 of 5



Request No. 23 – Discussions Regarding Plaintiff

Produce all email communications to or from Troy Harris, Bobby Reese, John Hopkins or on
which they were copied which refers or relates to Plaintiff in any manner in the last six months
of her employment.

The email boxes identified are fine. Your comments indicate that Harris does not have an email
box. Presumably, his email communications would be captured by Reese and Hopkins as he is
likely to be communicating with them.

This request refers to six months of employment. We already shortened the time period to April
1 – September 7. We shouldn’t be limited to a narrower search.

Kathry
Kathryn
Reilly
K.Reilly
KR
School
Visit
Enrollment
Guidance
Counselor
Teacher
Find
Principal
Security
Presentation
Students
Recruit
Recruitment
Numbers
Main Campus
MC


We are not in agreement with the limitations. We are covering a short period of time.
       Case 3:17-cv-01704-KAD Document 42-12 Filed 12/04/18 Page 3 of 5



Request No. 24
Produce all documents regarding meetings in June 2016 through August 2016 where Bobby
Reese and Troy Harris discussed with Plaintiff a plan to recruit students from local high schools.
I don’t see in my records any confirmation that calendars, notes (electronic or handwritten), word
documents, agenda items etc… were searched for or produced.
This request has a short limitation of time which we are happy to stick with.

This would be subsumed in the above request.

We would need to add only the following terms in addition to the above:

Meeting

Agenda.
         Case 3:17-cv-01704-KAD Document 42-12 Filed 12/04/18 Page 4 of 5



Request No. 36

Please produce all documents related to, concerning or reflecting meetings that John Hopkins
had with the main campus admissions during June to September, 2016. This request includes but
is not limited to objectives, agenda, emails, handwritten notes, minutes and correspondence. The
request also includes emails and notes of Melissa Kochera.
My understanding is that Melissa Kochera kept all information regarding Hopkins’ meetings.
She sent out the invites and scheduled the meetings. Have we been provided all of the other
documents such as calendars, agenda and minutes regarding any meetings dealing with main
campus admissions? Has a search been conducted of handwritten or electronic documents other
than emails?

As for email communications regarding Hopkin’s meetings, what has been done already?

The terms that would be required are largely subsumed in the above terms for 23.

We would need to add the following:

Meeting

Agenda
         Case 3:17-cv-01704-KAD Document 42-12 Filed 12/04/18 Page 5 of 5



Request No. 8 - Termination

Produce any and all documents that concern, refer or relate to the decision to terminate Plaintiff’s
employment with Defendant, including, but not limited to, correspondence, letters, emails, notes,
meeting notes, agendas, and calendar entries.

April 1 – 9/7 – the mailboxes identified will remain the same except that you should add the
appropriate HR representatives involved at that time. Presumably, they would be involved
in termination discussions / decisions.

Kathy

Kathryn

Reilly

K.Reilly

KR

Fire

Discharge

Terminate

Termination

Remove

Rid

Replace

Let go



You state that this search should be shorter because we agreed to start with a shorter time
frame on another search. We do not know when the discussions around termination began.
We are using a less than six month period. Most judges would consider that reasonable. We
are not in agreement on using a shorter time.
